Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-18-00541-CR

                                       IN RE Wilbert P. STEWART

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

Delivered and Filed: August 15, 2018

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           Relator complains of the trial court’s denial of his motion for judgment nunc pro tunc by

which he sought to correct an alleged error in flat-time credit. The Court of Criminal Appeals has

exclusive jurisdiction to grant postconviction relief from an otherwise final felony conviction.

TEX. CODE CRIM. PROC. ANN. art. 11.07 § 5 (West 2015); Board of Pardons & Paroles ex rel.

Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig.

proceeding) (per curiam). This includes matters relating to flat-time credit. See, e.g., Ex parte

Lee, 223 S.W.3d 360, 360-61 (Tex. Crim. App. 2006) (orig. proceeding) (per curiam). Because

the proper avenue for resolving the issue is by application for writ of habeas corpus as authorized




1
  This proceeding arises out of Cause No. 1993-CR-0145, styled The State of Texas v. Wilbert P. Stewart, pending in
the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.
                                                                                   04-18-00541-CR


by article 11.07, we dismiss relator’s petition for writ of mandamus for lack of jurisdiction. See

TEX. R. APP. P. 52.8(a).

                                                PER CURIAM

Do not publish




                                               -2-